Order entered May 3, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00160-CV
                              No. 05-21-00175-CV
                              No. 05-21-00260-CV

                IN RE BRIDGET BROWN PARSON, Relator

                       BRIDGET PARSON, Appellant

                                       V.

                           BECKY COLE, Appellee

    Original Proceeding and Appeals from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-15-01563-B

                                   ORDER
         Before Chief Justice Burns, Justice Molberg, and Justice Smith

      Before the Court is appellant’s April 27, 2021 motion to (1) reconsider this

Court’s April 9, 2021 order denying her motion for stay and (2) vacate the trial

court’s April 14, 2021 order appointing a receiver. We DENY the motion. To the

extent the motion may also be construed as a motion for rehearing of this Court’s

March 29, 2021 dismissal opinion in cause number 05-18-00642-CV, the motion
remains pending under that cause number. See Bridget Parson v. Becky Cole, No.

05-18-00642-CV, 2021 WL 1169398 (Tex. App.—Dallas March 29, 2021, no pet.

h.) (mem. op.).

       Appellant has appealed the order appointing a receiver and it is docketed as

appellate cause number 05-21-00260-CV. Appellate cause number 05-21-00175-

CV is appellant’s appeal of the denial of her motion to recuse the trial court judge

in the same underlying proceeding.             On the Court’s own motion, we

CONSOLIDATE appellate cause number 05-21-00260-CV into appellate cause

number 05-21-00175-CV. The clerk’s and reporter’s records shall be filed under

appellate cause number 05-21-00175-CV.

      We DIRECT the Clerk of this Court to send a copy of this order to John

Warren, Dallas County Clerk; Robin Washington, Official Court Reporter for

County Court at Law No. 2; and, all parties.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE